Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 01/27/2021
	Claims 1-17 are pending.
		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because they are directed to a judicial exception without significantly more. 
Step 1 (Statutory Categories)
            The four categories of statutory subject matter are: (1) a process, (2) a machine, (3) a manufacture and (4) a composition of matter. MPEP § 2106.03. 
Claims 1-17 are directed to a process.
Step 2A (Prong One: The Claimed Invention Recites a Judicial Exception)
Independent claim 1 is directed to the abstract idea grouping of mathematical concepts (formulas). 
“The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).

The Court’s rationale for identifying these ‘mathematical concepts’ as judicial exceptions is that a ‘mathematical formula as such is not accorded the protection of our patent laws,’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’ Flook, 437 U.S. at 594, 198 USPQ at 199.” MPEP 2106.04(a)(2)(I). 

Independent claim 2 is similarly directed to the abstract idea grouping of mathematical concepts. See last limitation in claim 2, “wherein the number of UL allocations contained in the first proactive allocation window is defined as a ratio of Scheduling Request (SR) period over proactive allocation gap”.
Dependent claims 3-4, 16-17 are similarly directed to the abstract idea grouping of mathematical concepts. 
            Step 2A (Prong Two: The Judicial Exception is not Integrated into a Practical Application)
Limitations that indicate that a judicial exception is integrated into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 2019 Revised SME Guidance, page 54.

Limitations that indicate that a judicial exception is not integrated into a practical application include:
An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 2019 Revised SME Guidance, page 55.

The independent claims recite limitations that indicate that the judicial is not integrated into a practical application.
The formulas presented in the independent claim do not improve the functioning of a computer or any technology because the formulas are not applied in any definite way. Only the preamble of the claims recites any type of application, and it is a general application of “reducing latency by estimating a time of PING request packet arrival” without any recitation of how merely estimating a time of PING request packet arrival would reduce latency.  
The independent claims do not apply the judicial exception with, or by use of, a particular machine.
The independent claims do not effect a transformation or reduction of a particular article to a different state or thing.
The independent claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
Considered as a whole the independent claims do not integrate the judicial exception into a practical application.  
          The dependent claims likewise do not integrate the judicial exception into a practical application and appear to only generally link the use of the judicial exception to a particular technological environment (5G, LTE).
Step 2B (The Claims Do Not Provide an Inventive Content)
            The additional elements in the independent claims (PING request, UE, UL grant, UL allocation, Scheduling Request…) are generic elements (well-understood, routine, and conventional) and do not alone or in combination with the remaining claim limitations amount to significantly more than the recited judicial exception. 
          The dependent claims also include generic elements (CRC, BSR, DCI, NACK HARQOLRC, PUSCH) that do not alone or in combination with the remaining claim limitations amount to significantly more than the recited judicial exception. Examiner notes that the dependent claims include numerous incidents of indefinite language, making it difficult to evaluate whether those claims alone or in combination with the remaining claim limitations amount to significantly more than the recited judicial exception. See 35 U.S.C. § 112(b) rejection below. 
            Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. The claims are replete with indefinite language. 

Claim 1 is rejected under 35 U.S.C. § 112(b) as being indefinite for utilizing abbreviations/codes without explaining what they actually mean or are or how the values for the abbreviations/codes are actually calculated, and such abbreviations are not know to those of ordinary skill in the art (Received_SFN#P1, Received_SFN#P2, Received_SFN#P3, Received_SFN#P4, Subframe_Num#P1, Subframe_Num#P2, Subframe_Num#P3, Subframe_Num#P4 Current SFN#P2, Current SFN#P3, Current SFN#P4, SR periodicity, PROACTIVE_ALLOCATION_GAP_Win#1, Start Delay Offset, proactive-allocation-data-received-index, proactive-allocation-window-start-index).
 “A decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.” MPEP 2173.02. 

One skilled in the art would not understand what is claimed, even in light of Applicant’s Specification, as to how the formulas in claim 1 are calculated. Accordingly claim 1 is rejected under 35 U.S.C. § 112(b). 
Claim 2 is rejected under 35 U.S.C. § 112(b) because one skilled in the art would not understand what is meant by a “proactive allocation gap”. Furthermore, one skilled in the art would not understand what is meant by “a ratio of Scheduling Request (SR) period over proactive allocation gap” and how this ratio would necessarily be an integer number of UL allocations. Because of the indefiniteness in the claim language here, examiner interprets the claim as utilizing a number of UL allocations within a proactive allocation window. 
Claim 3 is rejected under 35 U.S.C. § 112(b) because it is dependent on an independent claim which is rejected under 35 U.S.C. § 112(b).
Claim 4 is rejected under 35 U.S.C. § 112(b) because it is narrative. See at least MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps.”
Claims 5 and 10 include undefined acronyms (DCI0, RV0) and, narrative and indefinite language (HARQ soft combining by mistake when the UE retransmits padded data due to wrong HARQ feedback decoding…, does not sent a Negative Acknowledgment…) Accordingly claims 5 and 10 are rejected under 35 U.S.C. § 112(b). See at least MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps.”
Claims 6-15 are rejected under 35 U.S.C. § 112(b) because they contain narrative and indefinite language. See MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps.” Examples of indefinite language in these claims include (the OLRC Step Up and Step Down calculations in claim 15 as well as the unclear an narrative language in claims 6-14 .)
Claim 16 is rejected as indefinite under 35 U.S.C. § 112(b) because one skilled in the art would not understand what is meant by SR periodicity. 
Claim 17 is rejected as indefinite under 35 U.S.C. § 112(b) because one skilled in the art would not understand what is meant by “proactive-allocation-data-received-index equals 1” or “PROACT_ALLOC_GAP_Win#1 offset”.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 recite “the proactive allocation window,” however, the independent claim upon which claims 4-15 depend recite only a “first proactive allocation window”, “a second proactive allocation window”, and “a third proactive allocation window”. Accordingly, there is insufficient antecedent basis for the proactive allocation window. Therefore, claims 4-15 are rejected under 35 U.S.C. § 112(b) for lack of antecedent basis. 
Claim 15 recites “the OLRC Step Up calculation” and “the OLRC Step UP and Step Down calculations,” however, there is insufficient antecedent basis for this language. Accordingly, claim 15 is rejected under 35 U.S.C. § 112(b) for lack of antecedent basis. 
Allowable Subject Matter
Claims 3, 6-7, 10-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all the remaining issues with regard to the claims were resolved. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Pub. No. US 2015/0358247 A1).

Regarding claim 1, Li teaches a method for reducing Packet Internet Grope (PING) latency by estimating a time of PING request packet arrival in one of a 5G New Radio (NR) and a Long Term Evolution (LTE) system, comprising: at least one of: i) for a second PING request (P2) received from a user equipment (UE) following a first PING request (P1) received from the UE (Li ¶ [0028], plurality of PING requests are sent to learn a PING period for pre-scheduling), estimating a first delay timer (Delay Timer#1) corresponding to anticipated occurrence of a third PING request (Li ¶ [0028], a PING period is learned “to predict the coming of a next data packet for the Ping and carry out pre-scheduling”; see also ¶ [0037], “the judgment module informs the pre-scheduling module of the determined period of sending a data packet by the UE, and the pre-scheduling module carries out pre-scheduling to enable the UE not to send an SR as much as possible, thus, time delay can be reduced effectively for the Ping of the UE”; see also Abstract, “carries out pre-scheduling according to the period”), a first proactive allocation window being started at the end of Delay Timer#1 (Li ¶ [0033], “During the pre-scheduling, an eNB may grant uplink authority DCI0 actively,”; see also Abstract, “carries out pre-scheduling according to the period”), wherein Delay Timer#1 = (X1 - X2 - X3 - X4), X1 = (Received_SFN#P2/Subframe_Num#P2 – Received_SFN#P1/Subrame_Num#P2), X2 = (Current_SFN#P2/Subframe_Num#P2 – Received_SFN#P2/Subrame_Num#P2), X3 = 2*(UEAppToMACLayerDelay), X4 = (2*SR periodicity) - ((2*SR periodicity) *20/100) … (Examiner’s Note: the equations listed in this claim contain numerous indefinite terms (see 35 U.S.C. § 112 rejections above) and thus it becomes impossible to determine what the equations actually are. Each term in the equations needs to be properly defined in the claim. Examiner interprets the equations as determining the time until next ping, as asserted in the independent claim language indicating that delay timers correspond to anticipated occurrence of the next PING request; Li ¶ [0028], “According to the technology of implementing scheduling in a Ping process in the embodiments of the present disclosure, a high layer can report a traffic statistic to an MAC layer; and the MAC layer learns continuously based on a set learning period to judge whether the UE is carrying out Ping, and determines a period of sending a data packet by UE when determining that the UE is carrying out Ping, so as to predict the coming of a next data packet for the Ping and carry out pre-scheduling; therefore, the time of sending an SR is saved for the UE, and the time delay for the UE to carry out is reduced.”; see also ¶ [0013]-[0014], “Determining the period may include: time points of values stored in a learning period are subjected to subtraction two by two to obtain difference values, wherein a difference value obtained most frequently in the obtained difference values is taken as the period of sending a data packet by the UE.” ¶ [0044], “during the initial access of UE, an eNB sets a timer on the MAC layer and starts to learn the law of traffic of the UE when the timer expires,”; see also ¶ [0037]).

Regarding claim 2, Li teaches a method for reducing Packet Internet Grope (PING) latency in one of a 5G New Radio (NR) and a Long Term Evolution (LTE) system, comprising: for a second PING request received from a user equipment (UE) following a first PING request received from the UE, performing the following: estimating a first delay timer (Delay Timer#1) corresponding to anticipated occurrence of a third PING request (Li ¶ [0028], a PING period is learned “to predict the coming of a next data packet for the Ping and carry out pre-scheduling”; see also ¶ [0037], “the judgment module informs the pre-scheduling module of the determined period of sending a data packet by the UE, and the pre-scheduling module carries out pre-scheduling to enable the UE not to send an SR as much as possible, thus, time delay can be reduced effectively for the Ping of the UE”; see also Abstract, “carries out pre-scheduling according to the period”); and at the end of the first delay timer, starting a first proactive allocation window containing at least one uplink (UL) grant for the third PING request, wherein the number of UL allocations contained in the first proactive allocation window is defined as a ratio of Scheduling Request (SR) period over proactive allocation gap (Li ¶ [0033], “During the pre-scheduling, an eNB may grant uplink authority DCI0 actively,”; see also Abstract, “carries out pre-scheduling according to the period”).

Regarding claim 4, Li teaches the method according to claim 1. Li furthermore teaches wherein the proactive allocation window size is adapted based on learning using the Start Delay Offset parameter in connection with at least one of the second delay timer (DelayTimer#2) and Nth delay timer (DelayTimer#N), N > 2, the Start Delay Offset parameter compensating for a timing mismatch between a first proactive allocation slot of the proactive allocation window and an actual proactive allocation slot of the proactive allocation window in which the data is received, whereby at least one of the second delay timer (DelayTimer#2) and the Nth delay timer (DelayTimer#N) is added with the Start Delay Offset parameter (Li ¶ [0028], “According to the technology of implementing scheduling in a Ping process in the embodiments of the present disclosure, a high layer can report a traffic statistic to an MAC layer; and the MAC layer learns continuously based on a set learning period to judge whether the UE is carrying out Ping, and determines a period of sending a data packet by UE when determining that the UE is carrying out Ping, so as to predict the coming of a next data packet for the Ping and carry out pre-scheduling; therefore, the time of sending an SR is saved for the UE, and the time delay for the UE to carry out is reduced.”).  

Regarding claim 17, Li teaches method according to claim 1. Li furthermore teaches if proactive-allocation-data-received-index equals 1, advancing at least one of the second proactive allocation window and the third proactive allocation window to PROACTALLOCGAP Win#1 offset (Li ¶ [0028], a PING period is learned “to predict the coming of a next data packet for the Ping and carry out pre-scheduling”; see also ¶ [0037], “the judgment module informs the pre-scheduling module of the determined period of sending a data packet by the UE, and the pre-scheduling module carries out pre-scheduling to enable the UE not to send an SR as much as possible, thus, time delay can be reduced effectively for the Ping of the UE”; see also Abstract, “carries out pre-scheduling according to the period”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub. No. US 2015/0358247) in view of Jeon (Pub. No. US 2019/0075589 A1).

Regarding claim 5, Li teaches the method according to claim 1. 
Li does not explicitly teach each proactive allocation slots in the proactive allocation window has DCIO with RVO, whereby the eNB at least one of i) does not perform the HARQ soft combining by mistake when the UE retransmits padded data due to wrong HARQ feedback decoding, and ii) does not send a Negative Acknowledgement (NACK) for padded data sent by the UE with an error in the proactive allocation window.
However, Jeon teaches each proactive allocation slots in the proactive allocation window has DCIO with RVO, whereby the eNB at least one of i) does not perform the HARQ soft combining by mistake when the UE retransmits padded data due to wrong HARQ feedback decoding, and ii) does not send a Negative Acknowledgement (NACK) for padded data sent by the UE with an error in the proactive allocation window (Jeon ¶ [0256], “For a given TB to be transmitted by a wireless device, the wireless device may transmit RV=0, RV=2, RV=3, and RV=1 of the given TB in, for example, 4 subframes if TTI_BUNDLE_SIZE is fixed to 4 with an RV pattern {0, 2, 3, 1}. A base station may configure a wireless device with a TTI bundling and transmit downlink control information (DCI), for example, DCI0, in subframe n−4. The wireless device that detects the DCI may transmit a first RV in subframe n and may transmit non-adaptive retransmissions (e.g., repetition of the same transport block with different RVs based on a pre-defined RV pattern) in n+1, n+2, and n+3 with corresponding RVs (e.g., the RV pattern may be set to 0, 2, 3, and 1) if TTI_BUNDLE_SIZE is fixed to 4. The wireless device may expect or monitor for a HARQ ACK and/or NACK”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Jeon to teach utilizing HARQ because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 8, Li teaches the method according to claim 1. Li furthermore teaches allocation slots (Li ¶ [0033], “During the pre-scheduling, an eNB may grant uplink authority DCI0 actively”).
Li does not explicitly teach if at least one of i) padding data transmitted by UE in any one of the four proactive allocation slots is in Cyclic Redundancy Check (CRC) error, ii) the UE is not able to catch up with the proactive allocation window size, and iii) padding data is transmitted in the fourth proactive allocation slot (Alloc#4) provided in the proactive allocation window without Buffer Status Report (BSR), then the eNB sends Acknowledgement (ACK) as HARQ feedback for the padding data.
However, Jeon teaches in the case of four proactive allocation slots provided in the proactive allocation window, if at least one of i) padding data transmitted by UE in any one of the four proactive allocation slots is in Cyclic Redundancy Check (CRC) error, ii) the UE is not able to catch up with the proactive allocation window size, and iii) padding data is transmitted in the fourth proactive allocation slot (Alloc#4) provided in the proactive allocation window without Buffer Status Report (BSR), then the eNB sends Acknowledgement (ACK) as HARQ feedback for the padding data (Jeon ¶ [0256], “For a given TB to be transmitted by a wireless device, the wireless device may transmit RV=0, RV=2, RV=3, and RV=1 of the given TB in, for example, 4 subframes if TTI_BUNDLE_SIZE is fixed to 4 with an RV pattern {0, 2, 3, 1}. A base station may configure a wireless device with a TTI bundling and transmit downlink control information (DCI), for example, DCI0, in subframe n−4. The wireless device that detects the DCI may transmit a first RV in subframe n and may transmit non-adaptive retransmissions (e.g., repetition of the same transport block with different RVs based on a pre-defined RV pattern) in n+1, n+2, and n+3 with corresponding RVs (e.g., the RV pattern may be set to 0, 2, 3, and 1) if TTI_BUNDLE_SIZE is fixed to 4. The wireless device may expect or monitor for a HARQ ACK and/or NACK”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Jeon to teach utilizing HARQ because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 9, Li teaches the method according to claim 1. Li furthermore teaches allocation slots where the proactive allocation window size is not extended (Li ¶ [0033], “During the pre-scheduling, an eNB may grant uplink authority DCI0 actively”; see also ¶ [0028], a PING period is learned “to predict the coming of a next data packet for the Ping and carry out pre-scheduling”; see also ¶ [0037], “the judgment module informs the pre-scheduling module of the determined period of sending a data packet by the UE, and the pre-scheduling module carries out pre-scheduling to enable the UE not to send an SR as much as possible, thus, time delay can be reduced effectively for the Ping of the UE”; see also Abstract, “carries out pre-scheduling according to the period”).
Li does not explicitly teach if all four proactive allocation slots are in Cyclic Redundancy Check (CRC) error, the proactive allocation window size is not extended, thereby allowing the UE to at least one of a) recover from the CRC error, b) send a Scheduling Request (SR) and c) transmit a Packet Internet Grope (PING) request.
However, Jeon teaches (Jeon ¶ [0256], “For a given TB to be transmitted by a wireless device, the wireless device may transmit RV=0, RV=2, RV=3, and RV=1 of the given TB in, for example, 4 subframes if TTI_BUNDLE_SIZE is fixed to 4 with an RV pattern {0, 2, 3, 1}. A base station may configure a wireless device with a TTI bundling and transmit downlink control information (DCI), for example, DCI0, in subframe n−4. The wireless device that detects the DCI may transmit a first RV in subframe n and may transmit non-adaptive retransmissions (e.g., repetition of the same transport block with different RVs based on a pre-defined RV pattern) in n+1, n+2, and n+3 with corresponding RVs (e.g., the RV pattern may be set to 0, 2, 3, and 1) if TTI_BUNDLE_SIZE is fixed to 4. The wireless device may expect or monitor for a HARQ ACK and/or NACK”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Jeon to teach utilizing HARQ because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Li and Jeon teach all the limitations of claim 14 as asserted above with regard to claim 9.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Lin (Pub. No. US 2017/0127433 A1) teaches “a pre-scheduling scheme for fast UL transmission. According to the proposal, as shown in FIG. 2, the base station 22 will periodically allocate a pre-scheduling UL grant for the UE 21”. Lin ¶ [0004].
Voigt (Pub. No. US 2017/0019918 A1) teaches “the serving node has been instructed to send prescheduling grants to the UE. These methods are sent according to certain patterns and are intended to provide grants to UE without the UE having to specifically ask for them. Thus, if a UE receives a prescheduling grant and have packets to transmit the UE will grab the prescheduling grant and transmit the packet to the serving node.” Voigt ¶ [0038].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
09/22/2022
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        9/23/2022